Jackson, Chief Justice.
' A'p.oliceman of Americus knocked down a citizen with his,official billet in a personal altercation wholly disconnected- fr.om the,'duties óf his office; thereupon the. *169mayorprotem. suspended him from office, and subsequently' the city council ratified this act of suspension. There was no trial of the policeman after previous notice to him, but the act of the mayor pro tem. was purely ministerial, and the ratification of that act by the council was not in the' capacity of a court, but in that of administrative officers-of the city only. The policeman brought suit for his sal-' ary while so suspended; the jury found a verdict in his favor; a motion was made for a new trial by the city, which’ was granted, and the policeman excepted.
The controlling question is, whether, under the charter- and ordinances of the city of Americus, the mayor,'as a ministerial officer, may remove the'policeman, and the-' city council may ratify that act officially as council and' not sitting as a court, or whether it is necessary to try the-policeman on due notice to him before his suspension. ;
In 59 Ga., page 318, a majority of this court held that-if a policeman was regularly tried on due notice to him, the judgment rendered would conclude him, but the court' did not hold that the council might not act ministerially,though there may be obiter dicta leaning to that opinion.' In 60 Ga., 109, this court held that the clerk of council of the city of Brunswick might be removed ministerially without any trial, but of course that removal would not conclude-, him on a suit for his wages. The two cases, construed together, evidently mean that the city authorities'may act' on such cases either ministerially or judicially; in'the; latter case their decision would conclude the officer; in the former it would not. The charter and ordinances of Atlanta and of Brunswick which regulated the cases in the 59th and'60th Ga. are not so;broad in the grant of powers to the city authorities over subordinate officers as those of Americus, which are under consideration here. It would seem that by the provisions of this charter and these ordinances the continuance in office of policeman for a longer or shorter period is within the discretion and at the pleasure of the authorities of the city. And whilst *170it may be that the ordinance which gives them the right to discharge a policeman at pleasure may stretch a little beyond the authority conferred by charter, yet it is perfectly clear that the mayor and city council may act ministerially and use their discretion in suspending or discharging a policeman before the termination of the year for which he was elected;
Therefore the court erred in charging the jury that a judicial trial was necessary before this policeman was discharged, and in refusing to charge substantially as requested by counsel, for the city.
Indeed, it is essential to the administration of the laws of a city, and especially of its police government, that this discretion should be invested in police commissioners or in the mayor and city council. Where for any reason a policeman becomes inefficient, either from neglect of duty or from an imprudent exercise of power conferred upon him, he ought to be suspended or discharged, and especially ought this to be done when, made bylaw a conservator of the peace, he makes use of the authority of his office and the very weapons with which that office furnishes him in redressing his own private wrongs, by using them to shoot or knock down an opponent in a personal altercation not on the line of his official duty.
There was no error, therefore, in the grant of a new trial, and the judgment granting it to the city authorities must be affirmed.
Judgment affirmed.